Citation Nr: 1043135	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  08-36 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 
percent for generalized anxiety disorder.

2.  Entitlement to a total rating based on based on 
unemployability due to service- connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active service from March 1953 to July 1956.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Board remanded the claim in June 2010 for additional 
development.

In October 2010, the Board received evidence from the Veteran's 
representative without a waiver of RO consideration.  The 
evidence, however, was duplicative and does not require further 
action.  38 C.F.R. § 20.1304 (2010).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, the Board finds that another remand is necessary 
in this case.

The claim was remanded in June 2010 in order to obtain 
outstanding VA medical treatment reports and to afford the 
Veteran a VA examination.

The Veteran reported at an August 2010 VA examination that he was 
receiving psychiatric treatment at the Greenville VA Outpatient 
Clinic.  Also, in correspondence received at the Board in October 
2010, the Veteran's representative noted that the Veteran was 
currently receiving treatment for his service-connected 
psychiatric disorder at the Greenville Outpatient Clinic in South 
Carolina.  A review of the claims folder reveals that VA 
treatment records from this facility since February 2008 have not 
been associated with the claims folder.  Accordingly, records 
from the Greenville VA Outpatient Clinic since February 2008 
should be associated with the Veteran's claims file.  In this 
regard, the Board notes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).   VA must obtain these outstanding records.  See 
38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Furthermore, the Board notes that in its June 2010 remand 
directives, a VA examiner was requested to explain the 
significance of any medication that the Veteran currently takes 
for treatment of his generalized anxiety disorder.  While the 
August 2010 VA examiner noted that the Veteran was prescribed 
citalopram, clonazepam, and quetiapine for treatment of his 
anxiety disorder, she failed to explain the significance of these 
medications.  When the medical evidence is not adequate, the VA 
must supplement the record by seeking an advisory opinion or 
ordering another examination.  See Littke v. Derwinski, 1 Vet. 
App. 90 (1991).  As such, further VA opinion is warranted.  

Additionally, since the TDIU claim is inextricably intertwined 
with the Veteran's claim for an increased rating for his 
generalized anxiety disorder, a disposition as to this issue will 
be deferred pending resolution of the increased rating claim.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should obtain all records of 
evaluation and/or treatment for the Veteran 
from the Greenville VA Outpatient Clinic in 
South Carolina, dating from February 2008 to 
the present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 3.159(c) 
with respect to requesting records from 
Federal facilities.  All records/responses 
received should be associated with the claims 
file.

2.  When the above has been accomplished, the 
RO should refer the Veteran's claims file, to 
include a copy of this REMAND, to the 
examiner who conducted the August 2010 VA 
examination for review.  (If that examiner is 
no longer available to respond, then another 
comparably qualified examiner may do so in 
her place.)  Re-examination is not required.  
The examiner should explain the significance 
of any medication the Veteran currently takes 
for treatment of his generalized anxiety 
disorder.  If the examiner is unable to 
answer the question without a physical 
examination of the Veteran, an examination 
should be scheduled.

3.  The RO should review the medical 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If it is deficient in any 
manner, the RO must implement corrective 
procedures at once.

4.  Thereafter, the RO should readjudicate 
the issues on appeal.  If either benefit is 
not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



